The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 22, 2014

                                    No. 04-12-00602-CR

                                 Michael Jason TUCKER,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee/s

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-03-0067-CRA
                          Honorable Stella Saxon, Judge Presiding


                                      ORDER
       The State’s second motion for extension of time is GRANTED. The State’s brief is due
February 13, 2014. NO EXTENSIONS WILL BE GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court